Citation Nr: 1804536	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-20 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1971 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California. The Veteran testified before the undersigned in an August 2017 videoconference hearing. A transcript of that hearing is of record.


FINDINGS OF FACT

1. Bilateral hearing loss was noted on the Veteran's entrance examination. 

2. The evidence is at least in relative equipoise as to whether pre-existing hearing loss increased during service; there is no clear and unmistakable evidence that the Veteran's bilateral hearing loss was due to the natural progression of the disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met. 38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

In light of the fully favorable decision herein no discussion of VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service. A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a). This presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service. Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).

A veteran has the burden of showing that there was an increase in disability. See Wagner, 370 F.3d at 1096. Aggravation of a preexisting injury may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Similarly, temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation. Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Under the laws administered by VA, impaired hearing is considered a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

In this case, the Veteran has a current diagnosis of a bilateral hearing loss disability that satisfies the criteria set out in 38 C.F.R. § 3.385.

The Veteran contends that he began experiencing hearing loss following the firing of a weapon in March 1973. At the August 2017 hearing, the Veteran testified that his duties included demonstrating how to fire different weapons. The Veteran further testified that after demonstrating how to use a weapon in March 1973, he experienced a temporary total loss of hearing that lasted several days. The Veteran contends that his hearing has been gradually worsening since this incident. 

The Veteran's enlistment examination reflects that at the time of enlistment in November 1971, he suffered moderate to severe hearing loss bilaterally. The Veteran was nevertheless found qualified for enlistment and began active duty. At the time of enlistment in November 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
60

55
LEFT
30
15
60

55

Here, the thresholds are 40 decibels or greater, in both ears, at 2000 Hz and 4000 Hz. As reflected above, no audiometric findings were reported at 3000 Hz. Accordingly, the Board finds that the Veteran's bilateral hearing loss preexisted service.

The Veteran's service treatment records reveal that in March 1973, the Veteran received treatment in connection with the incident on the firing range described above. Notations in the treatment records show that the Veteran complained that he had a total loss of hearing and buzzing in his ears for two days at the time of treatment. Although hearing loss is noted at separation in September 1973, no audiometric findings are of record. Additionally, the record is replete with post-service treatment for bilateral hearing loss.

The Veteran was afforded a VA Examination in October 2012. On the authorized audiological evaluation in October 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
75
75
75
LEFT
15
25
75
80
80

In this case, the evidence shows a measured worsening of the Veteran's bilateral hearing loss. Although audiometric findings are not of record at separation, the October 2012 audiometric findings report a worsening of the Veteran's bilateral hearing loss from the time of his enlistment. Taken in conjunction with the Veteran's credible lay statements that he observed a worsening of his hearing during service, and the service treatment records indicating the Veteran sustained an injury in service, the evidence of record is at least in relative equipoise as to demonstrating a measured worsening of the Veteran's bilateral hearing loss. Thus, the Board finds that the competent evidence of record shows that the Veteran's preexisting bilateral hearing loss underwent an increase in severity during his service, and the presumption of aggravation attaches.

As the presumption of aggravation under section 1153 has attached, the burden shifts to the government to show a lack of aggravation by establishing that the evidence of record clearly and unmistakably shows that the Veteran's bilateral hearing loss was not aggravated by service beyond the natural progression of the disorder. In this case, the VA medical opinion of record only addresses the issue of whether the Veteran's bilateral hearing disability was caused by active service; the question of aggravation is not addressed. The October 2012 examiner only opined that it would be difficult to attribute the Veteran's current hearing impairment solely to military noise exposure, and cited medical research to support the opinion. 
 
As the October 2012 VA examination report fails to address whether the worsening is due to the natural progress of the disease or otherwise demonstrates by clear and unmistakable evidence that the Veteran's hearing loss was not aggravated by his service, the Board finds that the examiner's opinion is inadequate in this regard. Stated differently, the October 2012 VA examiner's opinion does not constitute clear and unmistakable evidence needed to rebut the presumption of aggravation.

In sum, the Board finds that there is no clear and unmistakable evidence of record that rebuts the presumption of aggravation and service connection must be granted for bilateral hearing loss. See 38 C.F.R. §§ 3.303, 3.306.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


